DETAILED ACTION

Remarks
Claims 1-12 have been examined and rejected. This Office action is responsive to the amendment filed on 01/03/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 is objected to because of the following informalities:  
Claim 11 is an improper independent claim and should be re-written into proper independent claim format.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “assigning a first set of points-of-interest to a first category assigned to a first spatial region in front of the display, and a second set of points-of-interest to a second category assigned to a second spatial region in front of the display and adjacent the first spatial region.”  Claim 1 further recites:
[line 5], a first category assigned to a first spatial region in front of the display
[line 6], a second category assigned to a second spatial region in front of the display and adjacent the first spatial region
[line 7], the first spatial region
[lines 8, 14], the first spatial region assigned to the first category 
[lines 9, 17], the second spatial region assigned to the second category
[line 9], the first and second spatial regions
The assigning step is unclear.  It is unclear what action is taken when assigning the first set of points of interest with respect to the second set of points-of-interest.  The relationship between the recited spatial regions is unclear.  The claim appears to recites that first and second categories are assigned to the first and second spatial regions, however the claim later recites that the spatial regions are assigned to the categories.  For the purposes of examination, these limitations are interpreted as:
assigning a first set of points-of-interest to a first category assigned to a first spatial region in front of the display; assigning a second set of points-of-interest to a second category assigned to a second spatial region in front of the display and adjacent the first spatial region
[line 7], the first spatial region in front of the display
[lines 8, 14], the first spatial region in front of the display
[lines 9, 17], the second spatial region in front of the display and adjacent the first spatial region
[line 9], the first spatial region in front of the display and the second spatial region in front of the display and adjacent the first spatial region

Regarding claims 2-8 and 11-12, claims 2-8 and 11-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Limitations in claims 2-8 and 11-12 regarding the first spatial region in front of the display and the second spatial region in front of the display and adjacent the first spatial region are likewise rejected and interpreted.

Regarding claim 7, claim 7 recites “wherein the first and second spatial regions are separated by a plane parallel to or perpendicular to the display” and “the plane that separates the spatial regions.”  The claim does not previously recite spatial regions.  The relationship between the two recited planes is unclear.  For the purposes of examination, this limitation is interpreted as:
wherein the first spatial region in front of the display and the second spatial region in front of the display and adjacent the first spatial region are separated by a plane parallel to or perpendicular to the display, and wherein the fixation gesture is a movement of the user's hand parallel to the plane parallel to or perpendicular to the display

Regarding claim 8, claim 7 recites “outputting an auditory signal, a haptic signal or a visual signal when the user's hand is detected as transitioning between being within the first spatial region to being within the second spatial region, and vice versa.”  It is unclear what specific limitations are intended to be recited by ‘vice versa’.  For the purposes of examination, this limitation is interpreted as:


Regarding claim 9, claim 9 recites “assigning a first detail level to a first spatial region in front of the display, and a second detail level to a second spatial region in front of the display and adjacent the first spatial region.”  Claim 9 further recites:
[line 6], a first detail level to a first spatial region in front of the display
[line 6], a second detail level to a second spatial region in front of the display and adjacent the first spatial region
[line 9], the first spatial region
[line 9], the second spatial region
[line 10], the first and second spatial regions
[line 15], the first spatial region assigned to the first detail level
[line 17], the second spatial region assigned to the second detail level
The assigning step is unclear.  It is unclear what action is taken when assigning the first detail level with respect to the second detail level.  The relationship between the recited spatial regions is unclear.  The claim appears to recites that first and second detail levels are assigned to the first and second spatial regions, however the claim later recites that the spatial regions are assigned to the detail levels.  For the purposes of examination, these limitations are interpreted as:
assigning a first detail level to a first spatial region in front of the display; assigning a second detail level to a second spatial region in front of the display and adjacent the first spatial region
[line 6], a first detail level to a first spatial region in front of the display
[line 6], a second detail level to a second spatial region in front of the display and adjacent the first spatial region
[line 9], the first spatial region in front of the display
[line 9], the second spatial region in front of the display and adjacent the first spatial region
[line 10], the first spatial region in front of the display and the second spatial region in front of the display and adjacent the first spatial region
[line 15], the first spatial region in front of the display 
[line 17], the second spatial region in front of the display and adjacent the first spatial region

Regarding claim 10, claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20130050131 A1, published 02/28/2013), hereinafter Lee.

Regarding claim 1, Lee teaches the claim comprising:
A method for displaying points-of-interest on a digital map on a display, comprising (Lee Figs. 1-6; [0019], FIG. 5A is an example operational flow diagram for hover based input for a navigation user interface; [0101], population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location):
assigning a first set of points-of-interest to a first category assigned to a first spatial region in front of the display, and a second set of points-of-interest to a second category assigned to a second spatial region in front of the display and adjacent the first spatial region (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0071], the camera 138 can record video associated with inputs proximal to the camera 138; [0080], a hover input type can be detected when a driver and/or program associated with the camera 138 interprets an image associated with the input as indicating that an input object is spaced from the screen 122; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122; [0031], a hover input is detected over a position on the electronic device that is associated with the menu; [0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0117], current position of a hover input; [0064], FIG. 2 presents an example operational flow that includes operations associated with hover based navigation user interface control; [0077], FIGS. 3F and 4E depict touch input types; [0078], the mobile electronic device 102 may anticipate a touch input type that may be ;
detecting, by a sensor, that a user's hand is within one of: the first spatial region assigned to the first category or the second spatial region assigned to the second category, from among the first and second spatial regions (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0051], a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122; [0077-0078], the mobile electronic device 102 may anticipate a touch input type that may be selected and initiate a process before receiving a touch input; the mobile electronic device 102 may initiate one or more processes associated with the touch inputs before a touch input has been received by an I/O device 124 or a screen 122; [0106], while hovering, POI menu 534 
while the user's hand is detected as within the first spatial region assigned to the first category, displaying and/or highlighting the first set of points-of-interest based on said assignment of the first set of points-of-interest to the first category; and while the user's hand is detected as within the second spatial region assigned to the second category, displaying and/or highlighting the second set of points-of-interest based on said assignment of the second set of points-of-interest to the second category (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122; [0077-0078], the mobile electronic device 102 may anticipate a touch input type that may be selected and initiate a process before receiving a touch input; the mobile electronic device 102 may initiate one or more processes associated with the touch inputs before a touch input has been received by an I/O device 124 or a screen 122; [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (see 5D-5E for collapsed menu when hover is not detected in the spatial region); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI 

Regarding claim 11, Lee teaches all the limitations of claim 1, further comprising:
An apparatus, comprising: a display configured to display points-of-interest; a sensor configured to detect a user's hand in front of the display; a computation unit configured to control the display and the sensor so as to execute the method of claim 1 (Lee Figs. 1-6; [0037], in FIG. 1, the mobile electronic device 102 is illustrated as including a processor 104 and a memory 106; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0044], touch inputs include inputs, gestures, and movements where a user's finger, stylus, or similar object, contacts the screen 122; hover inputs include inputs, gestures, and movements where a user's 

Regarding claim 2, Lee teaches all the limitations of claim 1, further comprising:
wherein the sensor is a camera (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0071], the camera 138 can record video associated with inputs proximal to the camera 138; [0080], a hover input type can be detected when a driver and/or program associated with the camera 138 interprets an image associated with the input as indicating that an input object is spaced from the screen 122; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122)

Regarding claim 3, Lee teaches all the limitations of claim 1, further comprising:
wherein the first and second spatial regions are separated by a plane parallel to or perpendicular to the display (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input (parallel and perpendicular planes above the display); [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (planes parallel and perpendicular to the display); [0101], a POI menu select 

Regarding claim 4, Lee teaches all the limitations of claim 1, further comprising:
further comprising in response to detecting a fixation gesture of the user's hand while within the first spatial region, continuing to display and/or highlight the first set of points-of-interest despite subsequently detecting that the user's hand is not within the first spatial region (Lee Figs. 1-6; (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0078], the mobile electronic device 102 may anticipate a touch input type that may be selected and 

Regarding claim 7, Lee teaches all the limitations of claim 4, further comprising:
wherein the first and second spatial regions are separated by a plane parallel to or perpendicular to the display, and wherein the fixation gesture is a movement of the user's hand parallel to the plane that separates the spatial regions (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input (planes parallel and perpendicular to the display); [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (planes parallel and perpendicular to the display); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location (planes parallel and perpendicular planes to the display); [0102], a map POI information expand function can be associated with a hover input type; [0105], at decision operation 514, it is determined whether the received input is a hover input type associated with a POI menu; such a determination is more fully set forth above in association with FIG. 2; when the received input is a hover input type associated with a POI menu, operational flow 500 can continue to operation 516 where the POI menu expand function is executed; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; as shown, a user moves parallel to multiple different planes parallel or perpendicular to the display that separate the spatial regions (see 5B-5C) to hover in the POI menu area, navigate to a desired category, and then press down complete the touch input)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Newlin et al. (US 20160061624 A1 03/03/2016), hereinafter Newlin.

Regarding claim 5, Lee teaches all the limitations of claim 4, further comprising:
wherein, in response to detecting the fixation gesture of the user's hand while within the first spatial region, the second set of points-of-interest are displayed and/or highlighted when the user's hand is detected as within the second spatial region (Lee Figs. 1-6; [0101], from operation 504, operational flow 500 can continue to operation 506; at operation 506, a POI menu select function can be associated with a touch type input; a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0102], from operation 506, operational flow 500 can continue to operation 508; at operation 508, a map POI information expand function can be associated with a hover input type; FIG. 5D includes an example screen shot indicating POI expanded information 540 (as shown, in response to the fixation gesture, the first set of points-of-interest are displayed and/or 
However, Lee fails to expressly disclose the first set of points-of- interest and the second set of points-of-interest are displayed and/or highlighted.  In the same field of endeavor, Newlin teaches:
the first set of points-of- interest and the second set of points-of-interest are displayed and/or highlighted (Newlin Figs. 1-11; [0032], the layers panel 201 in GUI 100 may include available layers portion 210; each of the portions of layers panel 201 and/or elements within these portions, may be selected by the user in any suitable manner (e.g., via touchscreen selection, selection using a mouse, etc.); [0034], the available layers may also be a list, symbols, or any other shape/design; the layers within this portion may be available for selection; once selected, a query may be made to determine if there are any POIs related to the layer within the geographic area represented by the displayed portions of digital map 101; if there are any POIs within the current digital map 101, a symbol representing each POI may be displayed at the location of the POI on digital map 101; [0044], once a user selects the “Coffee” layer, a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the first set of points-of- interest and the second set of points-of-interest are displayed and/or highlighted as suggested in Newlin into Davis.  Doing so would be desirable because in recent years, the use of digital maps and mapping applications has grown significantly (see Newlin [0002]).  Some digital maps may also provide information about points of interest (POIs) at or near a location selected or specified by a user (see Newlin [0004]).  Including roads, trails, and paths as available paths would increase the users’ flexibility to define a preferred route using preferred types of travel paths.  However, conventional mapping applications or services do not provide the ability to create, search, or save searches of multiple POIs or categories of POIs. This may cause users to expend excessive time and effort in locating POIs (see Newlin [0005]).  Accordingly, a need exists for methods, systems, and devices that allow users to save a search query for quick and consistent access and display of multiple “layers” of pre-set and/or custom POI searches (see Newlin [0006]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chiba (US 20170308268 A1, 10/26/2017)

Regarding claim 6, Lee teaches all the limitations of claim 4, further comprising:
wherein the fixation gesture comprises: a position of the user's hand in the first spatial region; and/or a change in a direction of movement of the user's hand (Lee Figs. 1-6; [0069], the detection can be associated with a hover timing threshold; to minimize accidental inputs, the detection of an object associated with the hover can be sustained for a predetermined time 
However, Lee fails to expressly disclose a minimum dwell time of a position of the user's hand in the first spatial region.  In the same field of endeavor, Chiba teaches:
a minimum dwell time of a position of the user's hand in the first spatial region (Chiba Figs. 1-14; [0097], the long press manipulation refers to a manipulation of holding the touch for a predetermined time or long without moving the touch position; [0100], if the touch position is a position on the map image 301 corresponding to the object position where no icon is displayed (step 1012), an object category recorded in the object record of the object corresponding to the touch position is obtained, and the obtained object category is set as “DISPLAY” in the DISPLAY/HIDE option of the icon presentation control table (step 1016); then, the navigation screen generator 16 updates presentation of the navigation screen (step 1020), and the process returns to step 1002 for monitoring; [0109], if a user makes a long press manipulation by touching a position corresponding to an object position where no icon is displayed for a long 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a minimum dwell time of a position of the user's hand in the first spatial region as suggested in Chiba into Davis.  Doing so would be desirable because in the prior art, for objects of categories other than the particular predetermined category, it is difficult to simply and easily change over between DISPLAY and HIDE states of the icons of the objects of these categories while maintaining the presentation of the map (see Chiba [0006]).  In view of the aforementioned problems, an object of the present disclosure is to allow a user to simply and easily change over between DISPLAY and HIDE states of icons of objects for an arbitrary object category on a map while maintaining the presentation of the map (see Chiba [0007]).  As described above, according to embodiments of the present disclosure, it is possible to simply and easily change over between DISPLAY and HIDE of the icons of the object category (see Chiba [0020]). 

Regarding claim 12, Lee teaches all the limitations of claim 4, further comprising:
in response to detecting the fixation gesture of the user's hand while within the first spatial region, the first set of points-of-interest are displayed and/or highlighted despite the user's hand being detected (Lee Figs. 1-6; [0101], from operation 504, operational flow 500 can continue to operation 506; at operation 506, a POI menu select function can be associated with a touch type input; a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input 
However, Lee fails to expressly disclose the first set of points-of-interest and not the second set of points-of-interest are displayed and/or highlighted despite the user's hand being detected as within the second spatial region.  In the same field of endeavor, Chiba teaches:
the first set of points-of-interest and not the second set of points-of-interest are displayed and/or highlighted despite the user's hand being detected as within the second spatial region (Chiba Figs. 1-14; [0100], if the touch position is a position on the map image 301 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the first set of points-of-interest and not the second set of points-of-interest are displayed and/or highlighted despite the user's hand being detected as within the second spatial region as suggested in Chiba into Davis.  Doing so would be desirable because in the prior art, for objects of categories other than the particular predetermined category, it is difficult to simply and easily change over between DISPLAY and HIDE states of the icons of the objects of these categories while maintaining the presentation of the map (see Chiba [0006]).  In view of the aforementioned problems, an object of the present disclosure is to allow a user to simply and easily change over between DISPLAY and HIDE states of icons of objects for an arbitrary object category on a map while maintaining the presentation of the map (see Chiba [0007]).  As described above, according to embodiments of the present disclosure, it is possible to simply and easily change over between DISPLAY and HIDE of the icons of the object category (see Chiba [0020]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Barth (US 20190004667 A1, 01/03/2019)

Regarding claim 8, Lee teaches all the limitations of claim 1, further comprising:
further comprising outputting an auditory signal, a haptic signal or a visual signal when the user's hand is detected as being within the first spatial region to being within the second spatial region, and vice versa (Lee Figs. 1-6; [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type; [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; [0107], from operation 520, operational flow 500 can loop back to decision operation 512 where it is determined that another input has been received; as shown, the method of Fig. 5 is a loop, where a user may continue to select different point of interest categories comprising visually expanding a menu, visually highlighting a selected category, and visually marking the selected category within the map)

transitioning between being within the first spatial region to being within the second spatial region, and vice versa (Barth Figs. 1-7; [0054], the 3D imaging unit 11 monitors a given field of view 17 including an interaction zone in front of the touch-enabled unit 13 and, in particular, in front of the display area 16 of the touch-enabled unit 13; [0062], based on the knowledge where and when the index finger 21 will touch the touch-enabled unit 13 before it is actually touching, a specific action can be triggered to change the screen content; certain control elements, such icons or buttons, can be highlighted or enlarged; [0064], FIGS. 2 to 4 illustrate examples of the content displayed by the touch-enabled unit 13; in FIGS. 2A, 3A and 4A the hand is far from the screen and all icons look the same; in FIG. 2B, the hand approaches the icon “B” and the target icon “B” is highlighted before the hand is actually touching the screen; in FIG. 3B, the hand approaches the icon “A” so that the icon “A” is highlighted before the hand touches the screen; in FIG. 4B, two icons close to the predicted touch position are enlarged when the hand approaches the screen; if the predicted touch position changes as shown in FIG. 4C, the enlarged icons are adjusted; [0065], if the system 10 is well calibrated, the predicted touch position 28 corresponds to the actual or true touch position 29)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated transitioning between being within the first spatial region to being within the second spatial region, and vice versa as suggested in Barth into Davis.  Doing so would be desirable because highlighting and enlarging icons enables the user to more easily to select the intended icon when transitioning between spatial regions (see Barth [0064]).  Additionally, the system of Barth would improve the system of Lee by enabling a user to more easily select between a plurality of options, including providing a visual signal to indicate to the user a current region, and allowing the user to easily and successfully transition to a different .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20160170491 A1, 06/16/2016) in view of Arrasvuori (US 20110047509 A1, 02/24/2011)

Regarding claim 9, Jung teaches the claim comprising: 
A method for displaying points-of-interest on a digital map on a display comprising (Jung Figs. 1-19; abs. a method of pointing a first object on a screen of an infotainment system is provided; [0033], a point of interest (POI) database; [0044], FIG. 7 includes front views and side views of an example map screen; map items are displayed on a map screen 701; [0041], SOUTH RIVER and one intersection on its left (south river, roads, and intersections shown)): 
assigning a first detail level to a first spatial region in front of the display, and a second detail level to a second spatial region in front of the display and adjacent the first spatial region (Jung Figs. 1-19; [0044], FIG. 7 includes front views and side views of an example map screen; relationships between a scale of map items on the screen and a distance between the screen and a hand pointing the screen based on two different distances; map items are displayed on a map screen 701, when a distance between an object 702 and the map screen 701 is l; changes a distance between an object 702' and a screen 701' from l to l', which is longer than l, the determined region is zoomed in and displayed in the screen 701'; the above predetermined gesture is recognized by one or more sensors, such as a camera; [0046], after having a sequence of gestures such as grabbing and moving a controlling object backward, the map screen will change its map scale from (a) to (b) and to (c), continually; after having a sequence of gestures such as grabbing and moving the controlling object forward, the map screen will change its map scale reversibly, from (c), (b) and to (a)); 
displaying the points-of-interest on the display (Jung Figs. 1-19; [0044], as shown in FIG. 7, map items are displayed on a map screen 701; [0045], FIG. 8 includes perspective views of an example map screen; [0046] FIG. 9 illustrates that the screen's zoom in and out function may accommodate reversible changes of a map scale in the map screen; [0033], a point of interest (POI) database; [0041], SOUTH RIVER and one intersection on its left (south river, roads, and intersections shown)); 
detecting, by a sensor, that a user's hand is within one of: the first spatial region or the second spatial region, from among the first and second spatial regions; while the user's hand is detected as within the first spatial region assigned to the first detail level, displaying the points-of-interest at the first detail level; and while the user's hand is detected as within the second spatial region assigned to the second detail level, displaying the points-of-interest at the second detail level (Jung Figs. 1-19; [0044], FIG. 7 includes front views and side views of an example map screen; relationships between a scale of map items on the screen and a distance between the screen and a hand pointing the screen based on two different distances; map items are displayed on a map screen 701, when a distance between an object 702 and the map screen 701 is l; changes a distance between an object 702' and a screen 701' from l to l', which is longer than l, the determined region is zoomed in and displayed in the screen 701'; the above predetermined gesture is recognized by one or more sensors, such as a camera; the infotainment system interprets the predetermined gesture as an intention of the user to control the scale of the map screen 701 and is able to determine the region of zoomed in items based on the position of the object 702; [0045], a gesture for confirming the location of the gesture by the object is grabbing and the gesture to change the distance is moving the object backward is recognized by one or more sensors, such as a camera 803, of an infotainment system, the infotainment system interprets the predetermined gesture as an intention of the user to control the scale of the map screen 801 and is able to determine the region of zoomed in items based on the position of the object 802; a map screen 801' displays the map upon the predetermined 
However, Jung fails to expressly disclose displaying descriptions of the points-of-interest at the first detail level; displaying descriptions of the points-of-interest at the second detail level.  In the same field of endeavor, Arrasvuori teaches:
displaying descriptions of the points-of-interest at the first detail level; displaying descriptions of the points-of-interest at the second detail level (Arrasvuori Figs. 1-12; [0017], POIs can be grouped hierarchically in categories with levels of detail varying from detailed to general; [0040], at step 303, the runtime module 205 categorizes a plurality of points-of-interest into a first level grouping based on a first criterion and the aggregated information; then at step 305, the runtime module 205 categorizes the plurality of POIs into a second level grouping; more than two levels of groupings can be categorized (see Table 1 and Table 2); [0041], the POI includes the most detailed description; each subsequently higher level of grouping (e.g., the first level grouping to the third level grouping) can have a more general description; [0044], at step 307, the runtime module 205 can assign the first level grouping to a first scale level of a map; additionally, at step 309, the runtime module 205 can assign the second level grouping to a second scale level of the map; if there are ten zoom levels and a three-level categorization, the UE 101 can assign individual POIs at zoom levels 1 through 3, first level grouping POIs at zoom levels 4 through 7, and second level grouping POIs at zoom levels 8 through 10; [0045], a user can input a scale/zoom level into the UE 101 using a user interface 211; the runtime module 205 may determine a display scale level based on the scale level input; the runtime module 205 may then initiate display of the POI grouping level associated with the selected ; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated displaying descriptions of the points-of-interest at the first detail level; displaying descriptions of the points-of-interest at the second detail level as suggested in Arrasvuori into Jung.  Doing so would be desirable because service providers and device manufacturers face the challenge of displaying maps and related information (e.g., points-of-interest) in a way that is useful and informative to the user. This challenge becomes increasingly more difficult as the display size available for presenting such maps decreases. Therefore, there is need for a scalable approach to organizing or grouping mapping information for presentation on a display (see Arrasvuori [0001]). Mapping and navigational services have gained ubiquitous adoption by users, but conventional interfaces can be rather burdensome to display POIs on a map area. Such interfaces can be cumbersome and can lack display functionality when a user 

Regarding claim 10, Jung in view of Arrasvuori teaches all the limitations of claim 9, further comprising:
wherein the sensor is a camera (Jung Figs. 1-19; [0035], these one or more sensors 121 may be cameras, infrared, supersonic, or any sensors which is able to detect gesture related to interaction with the infotainment system 100; [0044], FIG. 7 includes front views and side views of an example map screen; relationships between a scale of map items on the screen and a distance between the screen and a hand pointing the screen based on two different distances; map items are displayed on a map screen 701, when a distance between an object 702 and the map screen 701 is l; changes a distance between an object 702' and a screen 701' from l to l', which is longer than l, the determined region is zoomed in and displayed in the screen 701'; the above predetermined gesture is recognized by one or more sensors, such as a camera)

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-11 and the addition of claim 12.  The correction to claims 1, 4, 5, 7, 9, and 11 has been approved, and the previous objections to claims 1, 4, 5, 7, 9, and 11 are withdrawn.  Claims 1-12 stand rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding independent claim 1, the Applicant alleges that Lee as described in the previous Office action, does not explicitly teach amended claim 1.  Examiner respectfully disagrees.
Lee discloses a method for displaying points of interest comprising (Lee Figs. 1-6; [0019], [0101]), assigning a first and second sets of points of interest to first and second adjacent spatial regions in front of the display (Lee Figs. 1-6; [0051], [0031-0032], [0064], [0071], [0077-0078], [0080-0082], [0117], [0099-0101], [0105-0106]), detecting the user’s hand is within the first or second spatial region (Lee Figs. 1-6; [0031-0032], [0051], [0077-0078], [0082], [0117], [0105-0106]), and while the users’ hand is detected in the first or second spatial region, displaying/highlighting the first or second sets of points of interest (Lee Figs. 1-6; [0031-0032], [0051], [0064], [0077-0078], [0082], [0117], [0099-0102], [0105-0106], [0119-0122])
Specifically applicant alleges Lee does not disclose assigning points-of-interest to respective categories that are in turn assigned to different spatial regions in front of the display device — and then displaying those points-of-interest when the user’s hand is detected in the corresponding spatial regions. To the contrary, Lee does not appear to assign a first set of points-of-interest to a first category assigned to a first spatial region in front of the display, and a second set of points-of-interest set to a second category assigned to a second spatial region in front of the display and adjacent the first spatial region. There are no point-of-interest categories assigned to distinct spatial regions in front of the display — and Lee does not mention categories of points-of-interest. Nor does Lee mention sets of points-of-interest being assigned to distinct spatial regions in front of the display. Moreover, Lee does not display/highlight its 
Lee discloses method including using a camera to determine positions of a user’s hand in front of a display (Lee Figs. 1-6; [0051], [0071], [0080-0082]).  Lee further discloses displaying menus with a plurality of distinct menu items for population of the map with POI map items that correspond to a category of the POI menu item.  The first and second categories include hotels, restaurants, and gas stations (Lee Figs. 1-6; [0099-0101], [0106]).  Lee further discloses a user selecting a POI menu item when the camera detects the positioning of the user’s hand in a spatial region in front of the display assigned to a specific POI category menu item.  Responsive to the selection, the map is populated with POI map items that correspond to a category of the POI menu item (Lee Figs. 1-6; [0099-0101], [0106]).  Lee further discloses that the system may initiate the action without the user contacting the screen (Lee Figs. 1-6; [0078], [0082], [0099]).  Thus, Lee is considered to teach claim 1.
Regarding independent claim 9, the Applicant alleges that Lee as described in the previous Office action, does not explicitly teach amended claim 9.  Examiner has therefore rejected independent claim 9 under 35 U.S.C § 103 as unpatentable over Jung in view of Arrasvuori.
Applicant states that dependent claims 2-8 and 10-12 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 9.  However, as discussed above, Lee is considered to teach claim 1 and Jung in view of Arrasvuori is considered to teach claim 9, and consequently, claims 2-8 and 10-12 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bondan (US 20130194174 A1) see Figs. 1-22 and [0071-0087].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143